Citation Nr: 0945582	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from May 8, 2006 to 
April 5, 2007.

2.  Entitlement to a rating higher than 50 percent for the 
PTSD since April 6, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970.

In an August 2006 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
granted service connection for the Veteran's PTSD and 
assigned an initial 30 percent rating for the condition 
retroactively effective from May 8, 2006, the date of receipt 
of his claim.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the rating should be "staged" to compensate the 
Veteran for times since the effective date of his award when 
his disability may have been more severe than at others).

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in June 
2008 increasing the rating for the PTSD to 50 percent as of 
April 6, 2007, the date the Veteran was seen in the 
outpatient mental health clinic at the VA Medical Center 
(VAMC) in Memphis.  He has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating he is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

In his May 2007 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - also commonly referred to as a 
Travel Board hearing.  But subsequently, in August 2007, he 
withdrew his hearing request.  38 C.F.R. § 20.704(e) (2009).




FINDINGS OF FACT

1.  From May 8, 2006 to April 5, 2007, the Veteran's PTSD 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  Since April 6, 2007, the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity, but there is not deficiency in most areas.


CONCLUSIONS OF LAW

1.  From May 8, 2006 to April 5, 2007, the criteria are not 
met for an initial rating greater than 30 percent for the 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2009).  

2.  Since April 6, 2007, the criteria have not been met for a 
rating greater than 50 percent for the PTSD.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
June 2006, the RO advised the Veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 The letter also informed him of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And for a claim, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that June 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in August 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Consider, as well, that this appeal arose from the Veteran's 
disagreement with the initial rating assigned for his PTSD 
following the grant of service connection for this condition.  
The courts have held that once service connection is granted, 
the claim is substantiated; therefore, additional VCAA notice 
is not required because the intended purpose of the notice 
has been fulfilled, and any defect in the notice is not 
prejudicial.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, 
once a notice of disagreement (NOD) has been filed, for 
example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the Veteran, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
The RO sent the Veteran a SOC in March 2007, and he has since 
received a supplemental SOC (SSOC) in July 2008.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).



The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service treatment records (STRs), 
Veterans Center records, and VA medical records, including 
the report of his most recent June 2008 VA compensation 
examination to assess the severity of his PTSD, the 
determinative issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The results of that mental status evaluation and the 
other records on file provide the information needed to 
properly assess the severity of the PTSD.  38 C.F.R. § 4.2.

The Board thus finds that no further notification or 
assistance is needed to comply with 38 U.S.C.A. § 5103(a), § 
5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.

Governing Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based upon the facts found.  That is 
to say, VA may "stage" the rating to compensate the Veteran 
for times since the effective date of his award when his 
disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.  Concerning this, the 
Veteran already has what amounts to a "staged" rating since 
he had an initial 30 percent rating for his PTSD prior to 
April 6, 2007, and has had a higher 50 percent rating since.  
The Board therefore must determine whether to further stage 
his rating, including by assigning higher ratings before or 
since that date.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

As explained, the Veteran's PTSD was evaluated as 30-percent 
disabling from May 8, 2006 to April 5, 2007, and 50-percent 
disabling since April 6, 2007 under 38 C.F.R. § 4.130, DC 
9411.  

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 
According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) score.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
In July 2006, the Veteran was assigned a GAF score of 55 by a 
VA examiner.  In June 2008, the Veteran was assigned a GAF 
score of 45 by the VA examiner.  According to the DSM-IV, a 
GAF score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In comparison, a GAF score in the lower range of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Whether the Veteran is Entitled to an Initial Disability 
Rating higher than 30 Percent for his PTSD from May 8, 2006 
to April 5, 2007

In July 2006 the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran told the VA examiner that he had not been 
hospitalized for his PTSD.  The Veteran reported experiencing 
sleep impairment, nightmares, and flashbacks.  He indicated 
that he tried to keep himself busy during the day so he would 
not think about Vietnam.  He also said he did not socialize 
with others because he did not like to be around people and 
felt uncomfortable in large crowds.  He stated that he 
separated himself, even from close friends, because he feared 
they would ask him questions he may not feel comfortable 
addressing, such as questions about Vietnam and the war.  He 
also said it did not take much to "set him off," but that 
he tries to maintain his self-control.  He indicated that he 
becomes tearful when talking about Vietnam.  He had been 
married to his wife since 1976.  In his free time, he spent 
time with his immediate family (wife and children), and his 
grandchildren, going to church, visiting other family 
members, or going out to dinner.  He said he did not have any 
buddies that he currently spent time with.  He had been 
employed at the same job for over 20 years.  He stated that 
his PTSD symptoms had not caused marital problems or 
employment difficulties.

On objective mental status examination, the VA examiner noted 
the Veteran was unable to discuss traumatic events during 
service without becoming tearful.  The examiner determined 
the Veteran's eye contact was within normal limits, 
his memory was intact, his speech was coherent, his demeanor 
was non-threatening, his thought process was logical, and 
that he was oriented to time, place, and person.  His PTSD 
did not result in suicidal ideation, substance abuse, 
hallucinations, and obsessive/ritualistic behavior.  Aside 
from diagnosing PTSD, the examiner assigned a GAF score of 
55.

The Veteran was also treated by the VAMC and by the Veterans 
Center for his PTSD at various times from May 2006 to April 
2007.  At these visits, he stated that he had not gone to 
church for about a year, although he used to attend church 
regularly for 30 years.  He stated that he preferred to be 
alone or with his family.  He acknowledged, however, having a 
close relationship with his children and grandchildren.  He 
said that he associated socially with only a few, select 
people.  He reported sleeping about 4-5 hours per night and 
having realistic nightmares with combat content.  He stated 
that he was still quite reluctant to talk about his Vietnam 
experiences.  He indicated that he had anxiety surrounding 
his individual therapy sessions because he was afraid the 
sessions would awaken memories he had tried to forget.  The 
VA and Veterans Center therapists noted he was depressed and 
neatly dressed with good eye-contact.  His affect was noted 
at different times as pleasant, congruent, and appropriate.  
His speech was noted as appropriate.  He did not display any 
delusions, suicidal ideations, or homicidal ideations.  He 
displayed sadness regarding his experiences in Vietnam, and 
it was noted elsewhere in his treatment records that he 
continued to experience and exhibit depressed mood swings.

Based on this evidence, the Veteran's PTSD symptoms do not 
meet the requirements for a higher 50 percent initial 
disability rating for the period from May 8, 2006 to April 5, 
2007 because this evidence does not show he had occupational 
and social impairment with reduced reliability and 
productivity.  38 C.F.R. § 4.130, DC 9411.  He admittedly had 
been continuously employed 
full-time at the same company for more than 20 years.  He 
also was independent in his activities of daily living, and 
he had meaningful relationships with his wife, children, and 
grandchildren.  And while he had few social relationships 
outside of his family, he said that he continued to attend 
church and family gatherings nonetheless, where others, 
including outside his family, were also present.  During his 
July 2006 VA examination, he reported that his PTSD symptoms 
had not caused any marital problems or employment 
difficulties.  His mental health treatment records do not 
show that he had flattened affect, circumlocutory or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, or impairment of either his 
short- or long-term memory, such as only retaining highly 
learned material or forgetting to complete tasks.  
Furthermore, the July 2006 VA examiner assigned a GAF score 
of 55, which, as previously explained, indicates at most 
moderate symptoms or moderate difficulty in social and 
occupational functioning.

Furthermore, since the Veteran did not meet the requirements 
for the higher 50 percent rating (or even greater) at any 
time prior to April 6, 2007, there is no basis to further 
stage his rating.  See Fenderson, 12 Vet. App. at 125-26.  
Prior to that date he was, at most, 30-percent disabled on 
account of his PTSD.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran has been Entitled to a Rating Higher than 
50 Percent for his PTSD since April 6, 2007

In June 2008 the Veteran was provided another VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran told the VA examiner that he believed his PTSD was 
getting worse, not better.  He indicated that he found it 
impossible to stay in the VA waiting room due to the crowd.  
He stated that he had not been hospitalized for his PTSD.  He 
said he sleeps only about 3-4 hours per night, and thus, is 
chronically fatigued during the day.  He indicated that he 
does pretty well during the day because he tries to keep 
himself busy so that he will not think about Vietnam.  
He stated that he is still employed and does fairly well at 
work because he is able to work one-on-one, and thus is able 
to avoid crowds.  He reported that his work is his primary 
means of distracting his attention from his PTSD.  He stated 
that he is still married to his wife.  As for his specific 
symptoms, he reported experiencing sleep impairment, 
nightmares, flashbacks, social withdrawal and isolation when 
he is not at work, extreme startle response, intrusive 
thoughts, avoidance in regards to talking about the war, 
chronically high levels of anger and depression, frequent 
crying spells, and easily irritated with impulses to 
violence.  He indicated that he becomes tearful when he talks 
about Vietnam.  He also indicated that during periods of 
emotional upheaval his concentration is quite impaired.  In 
his free time, he mostly stays at home and does things around 
the house and with his wife.  He was still employed at the 
same job, which he had had for over 20 years.  He indicated 
that he does not currently attend church because he is unable 
to tolerate the "closed-in" feeling and the crowds. 

On objective mental status evaluation, the VA examiner noted 
the Veteran was unable to discuss traumatic events during 
service without becoming tearful.  The examiner determined, 
however, the Veteran's memory was intact, his speech coherent 
and goal-directed, his insight good, and his thought 
processes, reasoning, and judgment normal.  He was oriented 
to time, place, and person.  His mood was chronically 
anxious, angry, and depressed.  He was nervous and tense.  


The examiner noted that, at times, the Veteran became 
restless and seemed to want to bolt from the examining room.  
He did not present symptoms of suicidal ideation or substance 
abuse.  Aside from diagnosing chronic PTSD, the examiner 
assigned a GAF score of 45.  The examiner indicated that, 
over the years, the Veteran's PTSD has gotten progressively 
worse.  The examiner also stated that, "[f]rom the outside, 
the Veteran looks to be functioning much better than he is on 
the inside."

The Veteran was also treated by the VAMC for his PTSD at 
various times from September 2007 to May 2008.  At these 
visits, he indicated that his sleep problems had gotten 
worse, and that he was now sleeping only 2 to 21/2 hours per 
night due to his flashbacks and nightmares.  He indicated 
that he finds his individual therapy sessions difficult 
because they make him remember things he has tried so hard to 
forget. 

Based on this evidence, the Veteran's PTSD symptoms, while 
considerable, do not meet the requirements for a higher 70 
percent rating since April 6, 2007 because this evidence does 
not show he has occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.  He 
is still employed at the same company, and he has been 
working there continuously for more than 20 years without any 
indication, for example, of unsatisfactory job performance or 
a less than favorable appraisal.  Indeed, to the contrary, he 
stated at his VA examination that he does fairly well at 
work.  He also is independent in his activities of daily 
living, and he has meaningful relationships with his wife, 
children, and grandchildren, albeit less so with others 
outside his family.  The evidence does not show he has gross 
impairment in his thought processes and communication.  He 
does not have suicidal or homicidal ideation.  He has never 
neglected his personal hygiene.  There also is no evidence 
suggesting he has ever been disoriented to time, person, 
place, and situation, etc., or experienced near-continuous 
panic or depression.  This is not to say he has not 
experienced depression, especially since the VA and other 
examiners have expressly confirmed that he has, just not with 
the frequency and severity required for a rating higher than 
50 percent.  The overall disability picture for his PTSD does 
not more closely approximate a higher 70 percent rating since 
April 6, 2007.  38 C.F.R. § 4.7.  

And since he has not met the requirements for the higher 70 
percent rating at any time since April 6, 2007, when the RO 
increased his rating from 30 to 50 percent, there are no 
grounds for further staging his rating.  See Fenderson, 12 
Vet. App. at 125-26. 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extra-schedular Consideration

Lastly, the circumstances of this case also are not so 
exceptional or unusual as to require extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  By his own 
admission, the Veteran's PTSD symptoms do not cause any 
significant impairment in his occupational functioning.  He 
has been employed at the same job for over 20 years, so does 
not have a sporadic work history, and even he readily 
acknowledges that he has not received any less than fully 
satisfactory performance review appraisals or been threatened 
with any reduction in pay, responsibility, grade, etc.  
During his July 2006 VA compensation examination he 
acknowledged that his PTSD symptoms have not caused any 
employment difficulties.  Also during his more recent June 
2008 VA examination he reiterated that he does fairly well at 
work.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Moreover, all of the evaluation and treatment the Veteran has 
received for his PTSD has been on an outpatient basis, not as 
an inpatient.  So referral for extra-schedular consideration 
is not warranted under the circumstances of this case.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

From May 8, 2006 to April 5, 2007, the claim for an initial 
disability rating higher than 30 percent for the PTSD is 
denied.

Since April 6, 2007, the claim for a rating higher than 50 
percent for the PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


